

EXHIBIT 10.2
LUBY’S, INC.
INCENTIVE STOCK PLAN
RESTRICTED SHARE AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT, dated as of ___________________ (the
“Award Agreement”), is entered into by and between by LUBY’S, INC. (the
“Company”) and EMPLOYEE (the “Grantee”), upon the following terms and
conditions:
1.Grant. Company hereby grants to Grantee all right, title and interest in
____________________ Restricted Shares as of ____________________ (the “Grant
Date”) subject to the restrictions set forth in this Award Agreement and subject
to all applicable provisions of the Luby’s 2015 Incentive Stock Plan (the
“Plan”), as it may be amended from time to time, which provisions are
incorporated by reference and made a part hereof to the same extent as if set
forth in their entirety herein, and to such other terms necessary or appropriate
to the grant hereof having been made. Grantee acknowledges receipt of a copy of
the Plan. Each Restricted Share corresponds to one (1) Share, par value $0.32
per Share.
2.    Restrictions on Transfer. Except as otherwise provided herein, Restricted
Shares granted hereunder shall become unrestricted on the third anniversary of
the Grant Date (such third anniversary or such other date as provided herein
resulting in vesting, a “Lapse Date”). None of the Restricted Shares may be
sold, transferred, pledged, hypothecated or otherwise encumbered or disposed of
until the restrictions have lapsed in accordance with this Award Agreement.
Except as provided in Section 6, all Restricted Shares to which restrictions
have not yet lapsed shall be forfeited to the Company immediately upon
Termination of Grantee’s Employment.
3.    Rights as Stockholder. Grantee shall have no rights as a shareholder with
respect to any Restricted Share until a stock certificate for the Shares is
issued in Grantee’s name or such Shares are registered in Grantee’s name in
book-entry format. Once any such stock certificate is issued in Grantee’s name,
Grantee shall be entitled to all rights associated with ownership of the
Restricted Shares, except that the Restricted Shares will remain subject to the
restrictions set forth herein and if any additional Shares become issuable on
the basis of such Restricted Shares (e.g., a stock dividend), any such
additional shares shall be subject to the same restrictions as the Restricted
Shares to which they relate. Each stock certificate evidencing any Restricted
Shares shall contain such legends and stock transfer instructions or limitations
as may be determined or authorized by the Committee in its sole discretion; and
the Company may, in its sole discretion, retain custody of any such certificate
throughout the period during which any restrictions are in effect and require,
as a condition to issuing any such certificate, that the Grantee tender to the
Company a stock power duly executed in blank relating thereto. Any dividends
payable on the Restricted Shares shall be paid in cash to Grantee on the day on
which the corresponding cash dividends are paid to shareholders of record, or as
soon as administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third calendar month following the day on which such
cash dividends are paid to shareholders of record.





--------------------------------------------------------------------------------




4.    Adjustments. The Restricted Shares shall be subject to the adjustment
provisions contained in the Plan in the event of any change in the outstanding
Shares by reason of a stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, or similar event.
5.    Non-Assignability. No benefit payable under, or interest in, this Award
Agreement or in the Shares to be issued to Grantee hereunder shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge and any such attempted action shall be void and no such
benefit or interest shall be, in any manner, liable for, or subject to,
Grantee’s or Grantee’s beneficiary’s debts, contracts, liabilities or torts;
provided, however, nothing in this Section 5 shall prevent transfers permitted
by the Plan (i) by will, (ii) by applicable laws of descent and distribution or
(iii) to an alternate payee to the extent that a Qualified Domestic Relations
Order so provides, as further described in the Plan.
6.    Continuous Employment. If Grantee’s employment with the Company or an
Affiliate of the Company is terminated for any reason, except as provided below,
Grantee’s Restricted Shares shall automatically be forfeited to the Company on
the date of Termination of Grantee’s Employment for no consideration.
Notwithstanding anything herein to the contrary, the Lapse Date of the
Restricted Shares may be accelerated (by notice in writing) by the Company in
its sole discretion at any time. “Termination of Grantee’s Employment” shall
mean the last date that Grantee is either an employee of the Company or an
Affiliate or engaged as a consultant or director of the Company or an Affiliate,
as determined by the Committee.
(a)    Death. If Grantee’s employment with the Company or an Affiliate of the
Company terminates due to Grantee’s death, then the Lapse Date shall be the date
of Grantee’s death and the Restricted Shares shall become immediately vested and
unrestricted as of such date.
(b)    Disability. If Grantee’s employment with the Company or an Affiliate of
the Company terminates due to Grantee’s Disability, and Grantee has been
employed by Company for at least 3 years, then the Lapse Date shall be the date
of such termination and the Restricted Shares shall become immediately vested
and unrestricted as of such date.
7.    Change of Control. If, during Grantee’s employment with the Company and
its Affiliates, a Change of Control occurs, then the Lapse Date shall be the
date of such Change of Control and the Restricted Shares shall become
immediately vested and unrestricted as of such date.
8.    Removal of Restrictions. Upon vesting of any portion of the Restricted
Shares and satisfaction of any other conditions required by the Plan or pursuant
to this Award Agreement, the Company shall promptly either issue an unrestricted
Share certificate, without such restricted legend, for any Restricted Shares
that have vested, or, if the Restricted Shares are held in book entry form, the
Company shall remove the notations on the book form for any Restricted Shares
that have vested such that the book entry evidences unrestricted Shares.
9.    Tax Withholding. All payments or grants made pursuant to this Award
Agreement shall be subject to withholding of all applicable taxes for federal,
state, local and other tax purposes, including any employment taxes resulting
from the lapsing of the restrictions (the “Tax Obligations”). In the event that
Company requests Grantee to do so, Grantee hereby agrees that


2



--------------------------------------------------------------------------------




Grantee will promptly satisfy the Tax Obligations resulting from the lapsing of
the restrictions by authorizing, and Grantee hereby authorizes, the Company to
withhold from the Shares becoming unrestricted as a result of the lapsing of the
restrictions in accordance herewith, a number of Shares having a Fair Market
Value less than or equal to the Tax Obligations. To the extent that the number
of Shares tendered by Grantee pursuant to this Section 9 is insufficient to
satisfy the Tax Obligations, Grantee hereby authorizes the Company to deduct
from Grantee’s compensation the additional amount necessary to fully satisfy the
Tax Obligations. If the Company chooses not to deduct such amount from Grantee’s
compensation, Grantee agrees to pay promptly the Company, in cash or by check
acceptable to the Company, the additional amount necessary to satisfy fully the
Tax Obligations. Grantee agrees to take any further actions and execute any
additional documents as may be necessary to effectuate the provisions of this
Section 9. No certificates representing the unrestricted Shares shall be
delivered to Grantee unless and until Grantee has satisfied Grantee’s
obligations with respect to the full amount of all applicable tax withholding
resulting from the payment of the Restricted Share earned.
10.    Section 83(b) Election. Under Section 83 of the Code, the difference
between the purchase price paid by the Grantee for the Restricted Shares, if
any, and their fair market value on the Lapse Date, will be reportable as
ordinary income at that time. Grantee may elect to be taxed on the Grant Date
with respect to Restricted Shares rather than when such restrictions lapse by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within 30 days after the Grant Date. Failure to make this filing within
the 30-day period will result in the recognition of ordinary income by Grantee
(in the event the Fair Market Value of the shares increases after the Grant
Date) as the forfeiture restrictions lapse. Grantee shall promptly provide the
Company with a copy of any election filed by Grantee under Section 83(b) of the
Code with respect to the Restricted Shares.
GRANTEE ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THE
COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON GRANTEE’S
BEHALF. GRANTEE IS RELYING SOLELY ON HIS OR HER OWN ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE ANY 83(b) ELECTION.
11.    No Guarantee of Tax Consequences. The Company, the Board and Committee
make no commitment or guarantee to Grantee that any federal, state local or
other tax treatment will (or will not) apply or be available to Grantee or any
other person eligible for benefits under this Award Agreement and assume no
liability or responsibility whatsoever for the tax consequences to Grantee or to
any other person eligible for benefits under this Award Agreement with respect
to the Restricted Shares.
12.    Award Agreement Subject to Plan. This Award Agreement is subject to the
Plan. The terms and provisions of the Plan (including any subsequent amend­ments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the


3



--------------------------------------------------------------------------------




Plan will govern and prevail. All capitalized terms used but not otherwise
defined herein shall have the meanings given such terms in the Plan.
13.    No Retention Rights. Nothing herein contained shall confer on the Grantee
any right with respect to continuation of employment, or interfere with the
right of the Company or its Affiliates to terminate at any time the service of
the Grantee. Any questions as to whether and when there has been a termination
of Grantee’s employment, and the cause of such termination, shall be determined
by the Committee, and its determination shall be final.
14.    Reorganization of the Company. The existence of this Award Agreement
shall not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business; any merger or consolidation of the Company; any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the
Restricted Shares or the rights thereof; the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
15.    Applicable Law. The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Texas without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in Harris
County, Texas.
16.    Headings. The titles and headings of Sections are included for
convenience of reference only. Such headings shall not be deemed in any way
material or relevant to the construction or interpretation of the Plan or any
provision thereof.
17.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
18.    Waiver. The waiver by the Company of a breach of any provision of this
Award Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.
19.    Binding Effect. The provisions of this Award Agreement shall be binding
upon the parties hereto, their successors and assigns, including, without
limitation, the Company, its successors or assigns, the estate of the Grantee
and the executors, administrators or trustees of such estate and any receiver,
trustee in bankruptcy or representative of the creditors of the Grantee.
20.    Entire Agreement; Amendment. This Award Agreement and any other
agreements and instruments contemplated by this Award Agreement contain the
entire agreement of the parties, and this Award Agreement may be amended only in
writing signed by both parties.


4



--------------------------------------------------------------------------------




21.    Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing and such notice and any payment hereunder shall be deemed
duly given or made only upon receipt thereof at the Company’s principal office
in Houston, Texas, or at such other place as the Company may designate by
written notice to the Grantee. Any notice or other communication hereunder to
the Grantee shall be in writing and shall be deemed duly given if mailed or
delivered to the Grantee at such address as he or she may have on file with the
Company.
22.    Counterparts. This Award Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
[Remainder of this page intentionally left blank]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in duplicate and its corporate seal to be hereunto affixed by its proper
corporate officers thereunto duly authorized and the Grantee has executed this
Award Agreement as of the day and year first above written.
ATTEST:     LUBY’S, INC.
ACCEPTED:
Grantee




6

